Citation Nr: 1326760	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a liver disorder, to include as secondary to service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was certified to the Board by the RO in Roanoke, Virginia.  

In March 2010, a hearing was held before a Decision Review Officer (DRO) at the Atlanta RO.  In April 2012, the Veteran appeared at a Central Office hearing before the undersigned.  Transcripts of both hearings are of record.  

In June 2012, the Board dismissed the issue of entitlement to a combined disability rating of 70 percent between August 14, 2008 and March 23, 2010.  The issue of service connection for a liver disorder was remanded for additional development.  The case has since returned to the Board.  

At the time of the June 2012 decision, the Board referred various effective date issues to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In August 2012, the RO issued a Statement of the Case regarding entitlement to an earlier effective date for the 60 percent evaluation assigned for pulmonary sacrcoidosis.  The Veteran did not perfect an appeal of this issue and it is not for consideration.  The remaining effective date issues were addressed in an August 2012 letter and are also not for consideration at this time.  

In September 2012, the Veteran was notified that his notice of disagreement regarding a March 1991 reduction in benefits was not timely.  To date, the Veteran has not expressed disagreement with this decision.  

The Virtual VA and VBMS folders have been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2012 remand, the Veteran was to be scheduled for a comprehensive VA gastrointestinal examination to determine the etiology of the claimed liver disorder, if present.  

The Veteran underwent a VA examination in August 2012.  With regard to whether the Veteran has or had ever been diagnosed with a liver condition, the examiner checked "no".  He went on to state, however, that the Veteran had signs and symptoms attributable to chronic or infectious liver disease and that he had been diagnosed with hepatitis C.  In the opinion section, the examiner stated that the claimed condition was less likely than not proximately due to or the result of service-connected disability.  The following rationale was provided:

Based on the claimant history, physical exam, and current negative liver function labs, it is less likely as not (less than 50/50 probability) that he has a liver condition.  At the time of the exam, the claimant stated he never had and isn't claiming hep. C.  He further stated he was only told he had hepatitis C by a letter from Mutual of Omaha insurance after an insurance exam.  

In the July 2013 written brief presentation, the representative questions the adequacy of the examination, stating that "seemingly, there are still question marks as to whether the Veteran has a liver diagnosis - for in one paragraph the examiner notes that the Veteran does not have a liver diagnosis, and in yet another the examiner indicates that the Veteran does indeed have a liver diagnosis."  

The Board acknowledges the representative's statements and on review, agrees that the VA examination contains apparent inconsistencies.  The critical question in this case is whether the Veteran has a diagnosed liver disorder and thus, exam clarification is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should refer the Veteran's file to the August 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion.  An additional examination is not needed, unless considered necessary by the examiner.  The claims folder must be available for review.  

The examiner is specifically requested to respond to the following questions:

(a) Does the Veteran have a confirmed diagnosis of hepatitis C?  

(b) Does the Veteran have any chronic liver disorder manifested by abnormal liver enzymes?

(c) If the Veteran has any diagnosed liver disorder, is such disorder either causally or by aggravation, related to service-connected pulmonary sarcoidosis (to include treatment for same).  

A rationale should accompany any conclusions reached, and the findings of the 2010 VA examination, with respect to the suggested progressive interplay between pulmonary sarcoidosis and the liver, should be discussed.  

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO should implement corrective procedures. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to service connection for a liver disorder, to include as secondary to service-connected pulmonary sarcoidosis.  All applicable laws and regulations should be addressed.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

